


 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


Exhibit 10.5



EXECUTION COPY






AG SUPPLY AGREEMENT


BY AND AMONG




THE MEDICINES COMPANY


AND


APP PHARMACEUTICALS, LLC








DATED AS OF JANUARY 22, 2012






--------------------------------------------------------------------------------




EXECUTION COPY








AG SUPPLY AGREEMENT
THIS AG SUPPLY AGREEMENT (this “Agreement”) is entered into as of January 22,
2012 (the “Effective Date”) by and between, on the one hand The Medicines
Company, a company organized and existing under the laws of the State of
Delaware with offices located at 8 Sylvan Way, Parsippany, New Jersey 07054 and
its Affiliates (collectively, “MDCO”), and, on the other hand, APP
Pharmaceuticals, LLC, a limited liability company organized and existing under
the laws of the State of Delaware with offices at 1501 East Woodfield Road,
Suite 300 East, Schaumburg, Illinois 60173 and its Affiliates (collectively,
“APP”). MDCO and APP are collectively referred to herein as the “Parties,” or
each individually as a “Party.”
R E C I T A L S:
WHEREAS, MDCO and APP are parties to a certain License Agreement of even date
herewith (the “License Agreement”), pursuant to which MDCO granted APP a license
to Market and Ship APP AG Product under certain limited circumstances;
WHEREAS, MDCO and APP are parties to a certain Contract Manufacturing Agreement
of even date herewith (the “CMA”), pursuant to which APP is to supply finished
bivalirudin product to MDCO; and
WHEREAS, pursuant to the License Agreement, MDCO and APP have agreed to enter
into this Agreement for the supply of APP AG Product to APP.
NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements described herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the License Agreement.


1.1.“Acquisition Costs of Compound” means [**] percent ([**]%) of MDCO's costs
for the acquisition of Compound paid to Third Parties for use in the Manufacture
of APP AG Product.


1.2.“APP AG Launch Date” shall have the meaning assigned to such term in the
License Agreement.


1.3.“APP Liability” shall have the meaning assigned to such term in Section 8.2.


1.4.“APP Party” shall have the meaning assigned to such term in Section 8.1.


1.5.“APP's External Auditors” shall have the meaning assigned to such term in
Section 3.8.


1.6.“Commercially Reasonable Efforts” means efforts and diligence in accordance
with the subject Party's reasonable and sound business, legal, medical and
scientific judgment and in




--------------------------------------------------------------------------------




accordance with the efforts and resources such Party would use in other aspects
of its business that have similar commercial value and market potential, taking
into account the competitiveness of the marketplace, the business life-cycle,
the proprietary position of the company and the company's profitability of the
pertinent product.


1.7.“License and Authorization” shall have the meaning assigned to such term in
Section 2.2 of the License Agreement.


1.8.“MDCO Liability” shall have the meaning assigned to such term in Section
8.1.


1.9.“MDCO Party” shall have the meaning assigned to such term in Section 8.2.


1.10.“Purchase Orders” shall have the meaning assigned to such term in Section
3.2.


1.11. Supply Date” shall have the meaning assigned to such term in Section 3.1.


1.12.“Supply Term” shall have the meaning assigned to such term in Section 3.1.


1.13.“Term” shall have the meaning assigned to such term in Section 11.1.


1.14.“Transfer Price” means, with respect to APP AG Product supplied to APP
hereunder, the sum of [**].


2.Conditions


2.1.APP hereby agrees that it shall not Market or Ship APP AG Product except as
permitted in the License and Authorization.


2.2.APP hereby agrees that it shall not Manufacture, Label or Package AG Product
except as set forth in this Agreement.


2.3.[**].


2.4.APP's ordering of APP AG Product and MDCO's supply obligations under this
Agreement shall be limited to the monthly quantity limitations set forth in
Sections 2.2 and 2.3 of the License Agreement.


3.Supply of APP AG Product; Initial Quantities; Forecasts; Purchase Orders


3.1.Subject to the limitations set forth in Section 2, MDCO shall use
Commercially Reasonable Efforts to supply APP with APP AG Product beginning on
the APP AG Launch Date (the “Supply Date”) until the termination of the License
and Authorization to Market and Ship APP AG Product as set forth in Section 2.4
of the License Agreement (the “Supply Term”). Pursuant to Section 2.4 of the
License Agreement, in the event the APP AG Launch Date becomes effective
pursuant to Section




--------------------------------------------------------------------------------




1.16.1, the Supply Term shall be for a period of [**], and in the event the APP
AG Launch Date becomes effective pursuant to Sections 1.16.2 or 1.16.3, the
Supply Term shall be for a period of [**]. The Parties shall cooperate in good
faith to determine and prepare for the Supply Date, including communicating to
one another, on an ongoing basis, developments which may reasonably affect the
Launch of APP AG Product.


3.2.At least [**] days prior to the applicable Supply Date, APP shall submit to
MDCO a binding purchase order for its order of APP AG Product during the Supply
Term (the “Purchase Order”). [**]. The Purchase Order shall constitute a binding
obligation upon APP. In the event a Supply Date fails to occur after the
Purchase Order is issued, APP shall have the right to return to MDCO, and MDCO
shall accept, APP AG Product Manufactured or in the process of Manufacture,
provided, however, that such APP AG Product will be re-Labeled and re-Packaged,
to be done at APP's cost, for use as Angiomax. The Purchase Order shall
designate APP's requested delivery dates, provided that MDCO shall not be
required to make more than [**] per month. MDCO shall use Commercially
Reasonable Efforts to make deliveries of APP AG Product within [**] Days of
APP's requested delivery dates.


3.3.Notwithstanding anything to the contrary in this Agreement, MDCO shall not
be obligated to supply APP with APP AG Product until the later of (i) the date
which is [**] days from the date of MDCO's receipt of a Purchase Order compliant
with this Agreement, (ii) the date which is [**] days from the date of MDCO's
actual receipt of all documents, information and artwork necessary to Label and
Package the APP AG Product, to be provided by APP under Section 3.4.


3.4.To the extent consistent with the MDCO's NDA and the specifications for APP
AG Product, APP shall have the right to specify in accordance with the terms
hereof the design for the Label, all trademarks, trade names and packaging
graphics to be used in connection with the APP AG Product. Together with APP's
delivery of the Purchase Order, APP shall supply MDCO with all necessary
artwork, text, SKU and NDC numbers and other necessary items, so that MDCO can
prepare the Labels and Packaging for the APP AG Product for sale as a generic by
APP under MDCO's NDA. All APP AG Product supplied will be released for sale
under APP's Label and in Packaging complying with MDCO's NDA. MDCO will promptly
notify APP if it has any issues with such proposed initial Labeling components,
and in no event later than [**] days after having received the same, whereupon
the Parties will work together in good faith to promptly resolve any issues with
respect thereto.


3.5.MDCO's delivery of all APP AG Product purchased by APP under this Agreement
will be by MDCO directly to APP. All such shipments of APP AG Product shall be
EXW (Incoterms 2000) to APP at MDCO's designated subcontractor's facility. In
the event of any inconsistency between the terms and conditions of this
Agreement on the one hand, and, on the other hand, the terms and conditions of
any other agreement between the Parties, or in APP's purchase order or delivery
specification, or MDCO's invoice or confirmation, then the terms and conditions
of this Agreement shall govern to the extent of any such inconsistency or
conflict. Any other document which shall conflict with or be in addition to the
terms and conditions of this Agreement is hereby rejected (unless the Parties
shall have mutually agreed to the contrary in writing in respect of a particular
instance).


3.6.MDCO shall invoice APP at the time of each Shipment of APP AG Product at the
Transfer Price. APP shall pay each such invoice within [**] days of receipt by
APP of APP AG Product.


3.7.During the Supply Term, and for a period of [**] thereafter, MDCO shall, and
shall ensure that its Affiliates shall, keep at either its normal place of
business, or at an off-site storage facility, records and books of account
sufficient to confirm the calculation of the Transfer Price.




--------------------------------------------------------------------------------






3.8.On no less than [**] Days notice from MDCO, to the extent that MDCO supplies
APP AG Product pursuant to this Agreement, MDCO shall make such records and
books of account sufficient to confirm the calculation of the Transfer Price
available for inspection during normal business hours by an internationally
recognized independent accounting firm selected by APP and reasonably acceptable
to MDCO that is not paid in whole or in part by a contingent fee arrangement
(“APP's External Auditor”) for the purpose of general review or audit; provided
that APP may not request such inspection more than once in any calendar year.
Upon reasonable belief of discrepancy or dispute, APP's External Auditor shall
be entitled to take copies or extracts from such records, and books of account
(but only to the extent related to the calculation of the Transfer Price) during
any review or audit, provided APP's External Auditor signs a confidentiality
agreement with MDCO providing that such records, and books of account shall be
treated as Confidential Information which may not be disclosed to any Person,
including APP. APP's External Auditor shall only disclose to APP the results of
APP's External Auditors' audit, which results shall be concurrently disclosed to
MDCO. Any underpayment or overpayments of amounts due hereunder as reflected by
APP's External Auditor's results shall be promptly paid by the applicable Party.


3.9.APP shall be solely responsible for the costs in making any such audit
unless APP identifies a discrepancy in the calculation of Transfer Price paid by
APP to MDCO under this Agreement in any calendar year from those properly
payable for that calendar year of [**] percent ([**]%) or greater, in which
event MDCO shall be solely responsible for the cost of such review and audit and
shall refund APP any overpayment. All information disclosed by MDCO or its
Affiliates pursuant to this Section 3.9 shall be deemed Confidential Information
of MDCO.


4.Quality Assurance; Returns


4.1.MDCO will notify APP of any request from the FDA to change APP AG Product
specifications or Labeling and will notify APP as promptly as practical of any
changes in specifications to the APP AG Product.


4.2.Except as provided in Section 3.2, MDCO shall not accept any returns of APP
AG Product.


5.Regulatory Responsibilities; Adverse Event Reporting; Recalls


5.1.MDCO will have sole authority to deal with regulatory matters relating to
MDCO's NDA or APP AG Product. During the Term, MDCO shall maintain MDCO's NDA in
accordance with all applicable requirements of the FDA.


5.2.Beginning on the Supply Date, APP shall submit to MDCO all reports of
Adverse Drug Experiences related to the APP AG Product, within [**] Days of its
becoming aware of an Adverse Drug Experience. APP shall also promptly submit to
MDCO all APP AG Product inquiries or complaints for handling by MDCO. Each Party
shall cooperate with the other and provide information in its possession to the
extent necessary for the other Party to comply with all legal requirements
relating to the Manufacture or Marketing of APP AG Product and the Parties will
use diligent efforts to agree upon a customary pharmacovigilance protocol as
promptly as practicable after the date hereof to provide for the necessary
exchange of adverse event and related information to permit each Party to comply
with Applicable Laws on a timely basis.






--------------------------------------------------------------------------------




5.3.Each of MDCO and APP will immediately inform the other in writing if it
believes one or more lots of any APP AG Product should be subject to recall from
distribution, setting forth the reasons therefor with reasonable specificity. To
the extent permitted by legal and public safety requirements, the Parties will
confer before initiating any recall. If the Parties do not reach agreement on
the need for a recall, either Party may initiate a recall. The Party initiating
the recall shall initially bear the cost thereof and shall carry out the recall
in accordance with best industry practices. In the event it is determined that a
recall resulted from a breach by a Party of any of its representations or
warranties hereunder or the CMA, such Party shall be responsible for the costs
of the recall. The cost of any unnecessary or groundless recall or other recall
which is not the result of a breach by the other Party or any of its
representations and warranties hereunder or the CMA, shall be borne by the Party
initiating or requesting such recall.


5.4.MDCO and APP shall keep, or cause its Affiliates to keep, as required, such
samples and such records (or copies thereof) in respect of the APP AG Products
as are required by Applicable Law for such period of time as may be required
thereunder.


5.5.Each of MDCO and APP shall promptly inform the other of any correspondence
from the FDA regarding the APP AG Product that would materially affect its
ability to meet its obligations under this Agreement.


6.Confidentiality


6.1.Confidentiality Obligation. The Parties and their respective employees,
directors, officers, consultants and contractors shall keep and maintain as
confidential any Confidential Information supplied by the other Party during the
Term. The confidentiality and non-disclosure obligations contained in this
Agreement shall not apply to the extent that, evidenced by written records or
similar proof, such Confidential Information is:


6.1.1.at the time of disclosure by one Party to the other, in the public domain
or otherwise publicly known;


6.1.2.after disclosure by one Party to the other becomes part of the public
domain, other than by breach by a Party of any obligation of confidentiality;


6.1.3.information which the receiving Party can establish by competent evidence
was already in its possession at the time of receipt or was independently
developed by the receiving Party; or


6.1.4.received from a Third Party who was lawfully entitled to disclose such
information free of an obligation of confidentiality.


6.2.Exceptions. Notwithstanding Section 6.1, the Party receiving Confidential
Information may disclose such Confidential Information to the extent that such
disclosure has been ordered by a court of law or directed by a Governmental
Authority, provided that the disclosure is limited to the extent ordered or
directed and, wherever practicable, the Party that owns the Confidential
Information has been given sufficient written notice in advance to enable it to
seek protection or confidential treatment of such Confidential Information.


6.3.Expiration of Confidentiality. The confidentiality obligation contained in
this




--------------------------------------------------------------------------------




Section 6 shall survive the termination or expiry of this Agreement for so long
as such information remains confidential.


6.4.Disclosure. If a Party is subpoenaed or otherwise requested by any Person,
including any Governmental Authority, to give testimony or provide information
which in any way relates to this Agreement, the APP AG Product or practices
associated with the APP AG Product, such Party shall give the other Party prompt
notice of such request, and unless otherwise required by Law, shall make no
disclosure until such other Party has had a reasonable opportunity to contest
the right of the requesting Person to such disclosure. The Parties shall provide
each other with all reasonable cooperation and generally make its employees
available to give testimony or to provide reasonable assistance in connection
with any lawsuits, claims, proceedings and investigations relating to this
Agreement, the APP AG Product or practices associated with the APP AG Product.


6.5.Enforcement. The Parties agree that equitable relief, including injunctive
relief and specific performance, is appropriate in enforcing the confidentiality
provisions of this Agreement. In the event of any such action to construe this
provision, the prevailing Party will be entitled to recover, in addition to any
charges fixed by the court, its costs and expenses of suit, including reasonable
attorney's fees. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this provision, but shall be in addition to all other remedies
available at law or equity.


7.Representations and Warranties of Parties


With respect to Sections 7.1 and 7.2 below, each of MDCO and APP represents,
warrants, and covenants, to the other Party that:
7.1.Organization and Authority. Such Party is a corporation or limited liability
company duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its formation. Such Party has the requisite power and
authority to enter into this Agreement. Such Party has the requisite power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. The execution and delivery of this Agreement and the
performance by such Party of its obligations hereunder have been authorized by
all requisite action on its part. This Agreement has been validly executed and
delivered by such Party, and, assuming that such documents have been duly
authorized, executed and delivered by the other Party, constitutes a valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms.


7.2.Consents and Approvals; No Violations.


7.2.1.Except as otherwise set forth in this Agreement or the Settlement
Agreement, no material filing with, and no material permit, authorization,
consent, or approval, of or from any Governmental Authority is required to be
obtained by or on behalf of such Party of the transactions contemplated by this
Agreement, except for those filings, permits, authorizations, consents or
approvals, the failure of which to be made or obtained would not materially
impair such Party's ability to consummate the transactions contemplated hereby
or materially delay the consummation of the transactions contemplated hereby.


7.2.2.Neither the execution nor the delivery of this Agreement by such Party,
nor the performance by such Party of its obligations hereunder, will (i) violate
the certificate of




--------------------------------------------------------------------------------




incorporation, certificate of formation, by-laws or other organizational
document of such Party; (ii) conflict in any material respect with or result in
a material violation or breach of, or constitute a material default under, any
material contract, agreement or instrument to which such Party is a party; or
(iii) violate or conflict in any material respect with any material Law, rule,
regulation, judgment, order or decree of any court or Governmental Authority
applicable to such Party, except in the case of clause (ii) or (iii) for
violations, breaches or defaults which would not have a material adverse effect
on such Party's ability to consummate the transactions contemplated hereby.


8.Indemnities; Product Liability; Insurance


8.1.Indemnity by MDCO. MDCO shall defend, indemnify and hold harmless each of
APP and its Affiliates and its and their directors, officers, employees and
contractors (“APP Party”) from and against any and all Losses, (“MDCO
Liability”) arising from or in connection with:


8.1.1.any Claim resulting from any gross negligence or acts of willful
misconduct of any MDCO Party in connection with the performance of its
obligations under this Agreement;


8.1.2.any Claim, including any investigation by a Governmental Authority or any
claim for personal injury or property damage asserted by any user of APP AG
Product, based on or arising out of or otherwise caused by APP AG Product,
except to the extent caused by APP's mishandling, improper storage or improper
Marketing of APP AG Product; or


8.1.3.the breach by MDCO of any of its representations or warranties contained
in this Agreement;


except, in each case, to the extent that the MDCO Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of an
APP Party.
8.2.Indemnity by APP. APP shall defend, indemnify and hold harmless each of MDCO
and its Affiliates and its and their directors, officers, employees and
contractors (“MDCO Party”) from and against any and all Losses (“APP Liability”)
arising from or in connection with:


8.2.1.any Claim resulting from any gross negligence or acts of willful
misconduct of any APP Party in connection with the performance of its
obligations under this Agreement; or


8.2.2.any Claim, including any investigation by a Governmental Authority or any
claim for personal injury or property damage asserted by any user of APP AG
Product, based on or rising out of APP's use, storage, shipping, Marketing,
Manufacturing, Labeling and/or Packaging of APP AG Product not in accordance
with MDCO's NDA and all Applicable Laws, including cGMPs (as defined in the
CMA); or


8.2.3.the breach by APP of any of its representations or warranties contained in
this Agreement.


except, in each case, to the extent that APP's Liability is caused by the
negligence, breach of the terms of




--------------------------------------------------------------------------------




this Agreement, or willful misconduct of a MDCO Party.
8.3.Control of Proceedings. A Party seeking indemnification hereunder shall
provide prompt written notice to the other Party (and, in any event, within [**]
days) of the assertion of any claim against such Party as to which indemnity is
to be requested hereunder. The indemnifying Party shall have the sole control
over the defense of any Claim, provided that, the indemnifying Party shall
obtain the written consent of the indemnified Party prior to settling or
otherwise disposing of such Claim if as a result of the settlement or Claim
disposal, the indemnified Party's interests are in any way adversely affected.


8.4.No Admissions. The indemnified Party shall not make any payment or incur any
expenses in connection with any APP Liability or MDCO Liability (as the case may
be), or make any admissions or do anything that may compromise or prejudice the
defense of any Claim without the prior written consent of the indemnifying
Party.


8.5.Claim Information. Each Party shall promptly:


8.5.1.inform the other by written notice of any actual or threatened Claim to
which Sections 8.1 or 8.2 apply;


8.5.2.provide to the other Party copies of all papers and official documents
received in respect of any such Claim; and


8.5.3.cooperate as reasonably requested by the other Party in the defense of any
such Claim.


8.6.Limitation of Liability. Except as may be included in a Claim under Section
8.1, or 8.2, in no event shall any Party or its Affiliates be liable for
special, punitive, indirect, incidental or consequential loss or damage
(including lost profits or revenues associated with a breach by either Party of
its obligations under this Agreement) based on contract, tort or any other legal
theory arising out of this Agreement.


8.7.Product Liability Insurance. Each Party shall maintain, at its own cost,
general commercial liability insurance (including comprehensive product
liability) in such amount as MDCO and APP, respectively, customarily maintain
with respect to its other products and which is reasonable and customary in the
U.S. pharmaceutical industry for companies of comparable size and activities but
in any event not less than $5,000,000 per occurrence and $5,000,000 in the
aggregate. In the event the insurance policy obtained by a Party is a “claims
made” policy (as opposed to an “occurrence” policy), such Party shall obtain
comparable insurance for not less than six (6) years following the expiry or
termination of this Agreement.


8.8.Limitation on Representations, Warranties and Indemnification. NEITHER PARTY
SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH HEREIN. ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.


9.Force Majeure




--------------------------------------------------------------------------------






9.1.Force Majeure. Neither Party shall be entitled to terminate this Agreement
nor shall be liable to the other under this Agreement for loss or damages
attributable to any Force Majeure, provided the Party affected shall give prompt
notice thereof to the other Party. Subject to Section 9.2, the Party giving such
notice shall be excused from such of its obligations hereunder for so long as it
continues to be affected by Force Majeure.


9.2.Continued Force Majeure. If any Force Majeure continues unabated for a
period of at least ninety (90) days, the Parties shall meet to discuss in good
faith what actions to take or what modifications should be made to this
Agreement as a consequence of such Force Majeure in order to alleviate its
consequences on the affected Party.


10.Trademarks and Trade Names


10.1.Except as may appear on the APP AG Product vials, Labeling and Packaging,
APP shall have no right to use any trademark or tradedress of MDCO and shall
have no rights to any other intellectual property of MDCO or its Affiliates
other than to the extent of the License and Authorization.


11.Term and Termination


11.1.Term. Unless sooner terminated in accordance with the terms hereof, the
term of this Agreement shall extend from the Effective Date until the earlier of
the end of the Supply Term or December 27, 2019 (the “Term”).


11.2.Termination. Either Party shall be entitled to terminate this Agreement by
written notice to the other if:


11.2.1.the License Agreement is terminated;


11.2.2.the other Party commits a material breach of this Agreement, and fails to
remedy it within sixty (60) days of receipt of notice from the first Party of
such breach and of its intention to exercise its rights under this Section 11.2;
or


11.2.3.an order is made or a resolution is passed for the winding up of the
other Party (other than voluntarily for the purposes of solvent amalgamation or
reconstruction) or an order is made for the appointment of an administrator to
manage the other Party's affairs, business and property or if a receiver (which
expression shall include an administrative receiver) is appointed over any of
the other Party's assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.


11.3.Effect of Termination. In the event of expiry or termination of this
Agreement for any reason, each Party shall promptly return all Confidential
Information of the other Party provided during the Term or destroy and certify
the destruction of such Confidential Information.


11.4.Liability on Termination. The termination or expiry of this Agreement shall
not




--------------------------------------------------------------------------------




release either of the Parties from any liability which at the time of
termination or expiry has already accrued to the other Party, nor affect in any
way the survival of any other right, duty or obligation of the Parties which is
expressly stated elsewhere in this Agreement to survive such termination or
expiry.


11.5.Surviving Sections. The provisions of Sections 1, 3.7-3.9, 5, 6, 7, 8, 10,
11, and 12 shall continue in force in accordance with their respective terms
notwithstanding expiry or termination of this Agreement for any reason.


12.Miscellaneous


12.1.Notice.


12.1.1.Any notice or other document given under this Agreement shall be in
writing in the English language and shall be given by hand or sent by prepaid
airmail, or by confirmed fax transmission to the address of the receiving Party
as set out in Section 12.2 below unless a different address or fax number has
been notified to the other in writing for this purpose.


12.1.2.Each such notice or document shall:


(i)if sent by hand, be deemed to have been given when delivered at the relevant
address;


(ii)if sent by prepaid mail, be deemed to have been given five (5) days after
posting; or


(iii)if sent by confirmed fax transmission be deemed to have been given when
transmitted, provided that, a confirmatory copy of such fax transmission shall
have been sent by prepaid overnight mail within twenty-four (24) hours of such
transmission.


12.2.Address for Notice. The address for services of notices and other documents
on the Parties shall be:


To MDCO
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: Chief Executive Officer
Facsimile: (862) 207-6064
with a copy to:
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: General Counsel
Facsimile: (862) 207-6062






--------------------------------------------------------------------------------




To APP
APP Pharmaceuticals, LLC
1501 East Woodfield Road
Suite 300 East
Schaumburg, Illinois 60173
Attn: General Counsel
Facsimile: (847) 413-2670


with a copy (which shall not constitute notice hereunder) to:
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, Illinois 60654
Attn: William A. Rakoczy
Facsimile: (312) 222-6321


12.3.Assignment.


12.3.1.Subject to Section 12.3.2, neither Party shall assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other Party, not to be unreasonably withheld or delayed.


12.3.2.Each Party shall be entitled, without prior written consent of the other
Party, to assign all or any of its rights or obligations under this Agreement to
an Affiliate. MDCO shall be entitled, without prior written consent of APP, to
assign all or any of its rights or obligations or transfer such rights and
obligations to a successor entity by way of merger or acquisition of
substantially all of the assets of MDCO (whether by consolidation, sale of
assets, or otherwise); provided the Affiliate or other successor entity
expressly assumes in writing those rights, duties and obligations under this
Agreement and this Agreement itself and the Affiliate or other successor is a
financially capable business entity. This Agreement shall be assignable by APP
to a Third Party, including to a successor entity by way of merger or
acquisition of substantially all of the assets of APP (whether by consolidation,
sale of assets, or otherwise) only upon, and together with, the assignment of
both the License Agreement and CMA.


12.3.3.Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Any assignment or transfer in contravention of the terms of this
Agreement shall be null and void.


12.4.Amendment. This Agreement may not be varied, changed, waived, discharged or
terminated, including by course of conduct or trade usage, except by an
instrument in writing signed by the Party against which enforcement of such
variation, change, waiver, discharge or termination is sought.


12.5.Superiority of Agreement. The Parties agree that this Agreement supersedes
all prior discussions and writings of the Parties, and that the provisions of
this Agreement, together with any amendments hereto, shall prevail over any
inconsistent statements or provisions contained in any prior discussions,
arrangements or comments between the Parties and in any documents passing
between the




--------------------------------------------------------------------------------




Parties, including, any forecast, purchase order, purchase order revision,
acknowledgment, confirmation or notice. It is agreed that:


12.5.1.neither Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;


12.5.2.neither Party shall have any remedy in respect of misrepresentation or
untrue statement made by the other Party or for any breach of warranty which is
not contained in this Agreement;


12.5.3.this Section 12.5 shall not exclude any liability for, or remedy in
respect of, fraudulent misrepresentation; and


12.5.4.notwithstanding the foregoing, the Settlement Agreement shall be deemed
of equal dignity to this Agreement and this Agreement shall be construed
together with the Settlement Agreement in a consistent manner as reflecting a
single intent and purpose.


12.6.Governing Law. This Agreement shall be governed by the Laws of the State of
Delaware without regard to the conflicts of law provisions thereof. The Parties
irrevocably agree that the United States District Court for the District of
Delaware shall have exclusive jurisdiction to deal with any disputes arising out
of or in connection with this Agreement and that, accordingly, any proceedings
arising out of or in connection with this Agreement shall be brought in the
United States District Court for the District of Delaware. Notwithstanding the
foregoing, if there is any dispute for which the United States District Court
for the District of Delaware does not have subject matter jurisdiction, the
state courts in Wilmington, Delaware shall have jurisdiction. In connection with
any dispute arising out of or in connection with this Agreement, each Party
hereby expressly consents and submits to the personal jurisdiction of the
federal and state courts in the State of Delaware.


12.7.Agreement Costs. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and completion of this
Agreement.


12.8.Counterparts. This Agreement may be executed in any number of counterparts
and may be executed by the Parties on separate counterparts (including fax or
electronic counterparts), each of which is an original but all of which together
constitute the same instrument.


12.9.Severability. If and to the extent that any provision of this Agreement is
held to be illegal, void or unenforceable, such provision shall be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement.


12.10.Relationship of the Parties. In making and performing this Agreement, the
Parties are acting, and intend to be treated, as independent entities; and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership, joint venture, or employer and employee relationship
between MDCO and APP. Except as otherwise provided herein, neither Party may
make any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.
  
12.11.Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. MDCO and APP acknowledge
that each Party and its counsel have




--------------------------------------------------------------------------------




reviewed and revised this Agreement and that any rule of construction to the
effect that any ambiguities are to be resolved against the drafting Party shall
not be employed in the interpretation of this Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The terms defined in the singular shall
have a comparable meaning when used in the plural, and vice versa. Whenever used
herein, the words “include,” “includes” and “including” shall mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively. The masculine, feminine or neuter gender and the
singular or plural number shall each be deemed to include the others whenever
the context so indicates. With respect to any particular action or agreement,
the use of the words “MDCO shall” or “MDCO will” herein shall also mean “MDCO
shall cause” the particular action to be performed. Similarly, with respect to
any particular action or agreement, the use of the words “APP shall” or “APP
will” herein shall also mean “APP shall cause” the particular action to be
performed. Nothing in this Agreement shall operate to exclude any provision
implied into this Agreement by Law and which may not be excluded by Law or limit
or exclude any liability, right or remedy to a greater extent than is
permissible under Law.


12.12.Dispute Resolution.


12.12.1.Preliminary Process. If there is a disagreement between the Parties as
to the interpretation of this Agreement or in relation to any aspect of the
performance by either Party of its obligations under this Agreement, the Parties
shall, within ten (10) Business Days of receipt of a written request from either
Party, meet in good faith and try to resolve the disagreement without recourse
to legal proceedings.


12.12.2.Escalation of Dispute. If resolution of the disagreement does not occur
within five (5) Business Days after such meeting, the matter shall be escalated
to applicable APP and MDCO Presidents (or other ranking senior executive) for
resolution.


12.12.3.Equitable Relief. Nothing in this Section 12.12 restricts either Party's
freedom to seek urgent relief to preserve a legal right or remedy, or to protect
a proprietary or trade secret right, or to otherwise seek legal remedies through
any available channel if resolution is not otherwise achieved under this Section
12.12.


12.13.Cumulative Rights. The rights and remedies of each of the Parties under or
pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.


12.14.No Third Party Benefit. This Agreement shall be binding upon and enure
solely to the benefit of the Parties hereto, their Affiliates, successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or Persons any right, benefits
or remedies of any nature whatsoever under or by reason of this Agreement.


12.15.Further Assurance. Each of the Parties shall do, execute and perform and
shall procure to be done and perform all such further acts, deeds, documents and
things as the other Party may reasonably require from time to time to give full
effect to the terms of this Agreement.


12.16.Waiver. No failure or delay by either Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver, acquiescence or
variation of it or preclude its exercise at any subsequent time and




--------------------------------------------------------------------------------




no single or partial exercise of any such right or remedy shall preclude any
other or further exercise of it or the exercise of any other right or remedy. A
waiver by a Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which such Party would otherwise
have on any future occasion.


[Signature Page Follows]




--------------------------------------------------------------------------------








[Signature Page to AG Supply Agreement Regarding Bivalirudin Injection Product]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.






THE MEDICINES COMPANY


Date: _______________        By: _____/s/ Glenn Sblendorio_________________


Name: ____ Glenn Sblendorio ________________
                    
Title: _______EVP and CFO_________________








APP PHARMACEUTICALS, LLC


Date: ___________            By: ____/s/ J.R. Ducker___________________


Name: __J.R. Ducker______________________
                    
Title: ___President & CEO_________________






















